—Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered May 1, 1997, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of physical injury was legally insufficient to establish that he committed the crime of assault in the second degree is not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing *619the evidence regarding the victim’s injuries, hospitalization, and treatment in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.